194 U.S. 193 (1904)
LOWE
v.
UNITED STATES.
No. 212.
Supreme Court of United States.
Argued April 8, 1904.
Decided April 25, 1904.
APPEAL FROM THE COURT OF CLAIMS.
MR. JUSTICE DAY delivered the opinion of the court.
This case involves the same question, upon identical facts, as to the pay of a retired rear admiral, just disposed of in the case of Gibson v. United States, ante.
For the reasons therein stated, the judgment of the Court of Claims, dismissing the petition of the appellant, is
Affirmed.
MR. JUSTICE BREWER took no part in the consideration or decision of this case.